DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim objections fully considered and is withdrawn. 
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. In particular, the applicant argues that the amendment to the claimed invention further describing threshold values for a set of transform coefficients is not taught by the prior art of record. This is supported by the applicant’s argument that the threshold of the prior art Sihn has a completely different purpose and is unrelated to bypass coding. This further gets to the point of the applicant’s argument that Sihn is considered to be largly irrelevant to the topic being claimed. However, it should be pointed out that Sihn was not relied on to teach the topic per se, but the technique being claimed in the limitation. In particular, Sihn was relied upon to not teach the technique of decoding additional syntax element, but that a threshold for comparison of a set of transform coefficients can be compared to a fixed threshold value, similar to what is claimed. Moreover, the claimed bypass decoding is taught by the prior art Kim which discloses techniques to observe particular lengths of transform coefficient elements and compares them to particular values of the particular parts of code sizes, Kim ¶208-210. Although the prior art Sihn teaches selection for candidate frames, it still teaches a comparison using a threshold which is fixed for a set of transform coefficients of a block, ¶47, which is still similar to what is claimed when disclosing threshold values being fixed for a set of transform coefficients similar to what is claimed by the claimed invention. Additionally, the claimed threshold is in itself merely directs to transform coefficients of the second set of coefficients, which does not exclude the transform . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for context decoding”, “means for bypass”, “means for receiving a prefix”, “means for decoding the prefix value”, “means for receiving a suffix value”, “means for decoding the suffix value”, “means for determining values for the first set”, and “means for determining values for the second set” in claim 44.

“means for context decoding”, ¶100 ,”video decoder 300 determines context indices of for SIG, Par, Gt1, and Gt2 syntax”.
“means for bypass”, ¶217, “bypass decoding engine 452” that can use “bypass mode”.
“means for receiving a prefix”, ¶193, “video decoder 300 may be configured to receive a prefix value”.
“means for decoding the prefix value”, ¶193, “video decoder 300 may be configured to determine a level value for the transform coefficient based on the decoded prefix value”.
“means for receiving a suffix value”, ¶193, “video decoder 300” may be configured to “receive a suffix value”.
“means for decoding the suffix value”, ¶193, “video decoder 300 may be configured to determine a level value for the transform coefficient based on the decoded prefix value and the decoded suffix value”.
“means for determining values for the first set”, ¶193, “Video decoder 300 may be configured to determine values for the first set”.
“means for determining values”, ¶193 “video decoder 300” can “determine values for the second set of coefficients”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,6,7,12,17,18,23,28,29,33,38,39,43,44 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427 A1)
Regarding claim 1, Schwarz teaches, 
A method of decoding video data, (2.2, “entropy coding of transform coefficient levels”) the method comprising: 
(2.2 and modified subblock syntax, “) for a first set of transform coefficients of a transform coefficient group (2.2, “Transform coefficient” used in a process of “coefficient coding for 4x4 subblocks”) until a maximum number of regular coded bins is reached, (2.2, “the number of bins in the first pass of a subblock is limited to a maximum number of 28”) wherein the context decoded syntax elements comprise one or more significance flags, (2.2 and modified subblock Syntax //first pass, “sig_flag[k]”) one or more parity level flags, (2.2 modified subblock Syntax //first pass, “par_flag[k]”) and one or more first flags, (2.2 modified subblock Syntax //first pass, “gt1_flag[k]” and “gt2_flag[k]”) wherein each of the one or more significance flags indicate if an absolute level for a transform coefficient is equal to zero, (2.2, “sig_flag[k]” where the “no sig_flag” is coded in the first pass”) each of the one or more parity level flags indicates if a transform coefficient has an absolute level that is even or odd, (2.2, “par_flag[k]” specifies “parity of the absolute level minus 2”) and each of the one or more first flags indicates if a transform coefficient has an absolute level that is greater than 2; (2.2, “gt2_flag[k]” where similar flag gt1_flag[k] indicates “absolute level is greater than 1”)
bypass decoding additional syntax elements (2.2 and modified subblock Syntax, “coeff[k]” such as in “//third pass (bypass coding of remainder)”) for a second set of coefficients (2.2 and modified subblock syntax //third pass, “remainder[k]”) in response to reaching the maximum number of regular coded bins, (2.2 and modified subblock syntax //third pass, “if(gt2_flag[k]!=0)”) wherein bypass decoding the additional syntax elements (2.2, “ coefficients for which no sig_flag is coded in the first pass (due to reaching the limit of regular-coded bins)”) comprises: 
(2.2, “Rice parameter is derived based on the sum of absolute levels in a local template around the current transform” based off of a “Golomb-Rice code”)
decoding the prefix value using Golomb-Rice coding; (2.2, “coefficients for which no sig_flag is coded” are completely coded in the bypass mode of the arithmetic coding engine using a Golomb-Rice code”) 
But does not explicitly teach, 
prefix value for a level value of a transform coefficient of the second set of coefficients 
in response to a length of the prefix value being equal to a threshold value, receiving a suffix value for the level value of the transform coefficient; and 
decoding the suffix value using exponential Golomb coding; 
determining level values for the first set of coefficients of the transform unit based on the context decoded syntax elements; and 
determining level values for the second set of coefficients of the transform unit based on the additional syntax elements, wherein determining the level values for the second set of coefficients of the transform unit based on the additional syntax elements comprises determining the level value of the transform coefficient based on the decoded prefix value and the decoded suffix value.
	However, Kim teaches additionally, 
Prefix value for a level value of a transform coefficient of the second set of coefficients (¶208 and 196, “transform coefficient level syntax element” divided into a “prefix” using the binarized “coeff_abs_level_remaining” syntax element)
(¶209, when “Prefix=Min(cTrMax, coeff_abs_level_remaining” such that when “transformation coefficient level syntax element (coeff_abs_level_remaining) is 10, and the parameter cTrMax is 7, the transformation coefficient level syntax element (coeff_abs_level_remaining) is sorted into a prefix having a value of 7”) receiving a suffix value for the level value of the transform coefficient; (¶209, “a suffix having a value of 3” is assigned when “transformation coefficient level syntax element (coeff_abs_level_remaining) is 10, and the parameter cTrMax is 7” where a prefix has a value of 7)
decoding the suffix value using exponential Golomb coding; (¶210 and 243, “a suffix having a value corresponding to (coeff_abs_level_remaining-cTrMax) using a k-th exponential Golomb method” such that the Golomb method is a “Golomb-Rice code”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim which splits coefficients based on a threshold. This effectively creates efficient entropy encoding of a level of transformation coefficient.   
But does not explicitly teach,  
wherein the threshold value is a fixed value for all coefficients of the second set of coefficients;
determining level values for the first set of coefficients of the transform unit based on the context decoded syntax elements; and 
determining level values for the second set of coefficients of the transform unit based on the additional syntax elements, wherein determining the level values for the second set of 
However, Sihn teaches additionally, 
wherein the threshold value is a fixed value for all coefficients of the second set of coefficients; (¶47, “election unit 120 compares the fixed threshold value” with the “sum of absolute values of transform coefficients included in the current block”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which will compare transform coefficients to a fixed threshold. This comparison allows for coefficients to be comparison in real-time.
	But does not explicitly teach,  
determining level values for the first set of coefficients of the transform unit based on the context decoded syntax elements; and 
determining level values for the second set of coefficients of the transform unit based on the additional syntax elements, wherein determining the level values for the second set of coefficients of the transform unit based on the additional syntax elements comprises determining the level value of the transform coefficient based on the decoded prefix value and the decoded suffix value.
	However, Berry teaches, 
determining level values for the first set of coefficients of the transform unit (¶477, “decoding a first portion of each data value from one or more data sets”) based on the context (¶477,”indicative of first portions of predetermined magnitude ranges and encoded to an input data stream using binary encoding”) and 
determining level values for the second set of coefficients of the transform unit based on the additional syntax elements, (¶481,”decoding a second portion of at least those data values” which the second portion depends upon a “value n, where n is an integer, data defining the second portion”) wherein determining the level values for the second set of coefficients of the transform unit based on the additional syntax elements (¶440, “generation of escape codes using param_offset, the one or more maps are generated first, and then the remaining part of the coefficient value (less the value base_level) is handled”) comprises determining the level value of the transform coefficient based on the decoded prefix value and the decoded suffix value. (¶417, “value of 3 (or more generally, a variable base_level which indicates the numerical range which is defined by the maps which apply to that coefficient) is reinstated at decoding.”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which includes explains specific processes of encoding and decoding data of video. This helps providing the advantage of using precision and range information for data which can be applied to different bit depths.  

Regarding claim 6, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	Berry teaches additionally, 
performing context-adaptive binary arithmetic decoding to decode (¶143,28, and Fig. 20, “in a decoder” where “FIG. 20 schematically illustrates a CABAC decoder”) the (¶143 and fig. 20, “detects in which sub-range the data code lies”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which includes explains specific processes of encoding and decoding data of video. This helps providing the use of CABAC can provide for a technique to use a lossless coding mode.  

Regarding claim 7, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	Schwarz teaches additionally, 
level value of the transform coefficient comprises an absolute level value. (2.2, “sum of absolute levels in a local template around the current transform coefficient level”)

Regarding claim 12, it is the device claim of method claim 1. 
	Additionally, Berry teaches additionally,
A memory configured to store video data, (¶49, “audio/video signal 130 is supplied to a compression apparatus 140 which generates a compressed signal for storing by a store device 150”) and 
One or more processors implemented in circuitry (¶478, “entropy decoder 410 can accordingly act as one or more decoders, a detector, and a processor”)
Refer to the rejection of claim 1 to teach the rest of the rejection of claim 12. 

Regarding claim 17, dependent on claim 12, it is the device claim of method claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the rejection of claim 17.

Regarding claim 18, dependent on claim 12, it is the device claim of method claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 18.

Regarding claim 23, it is the encoding method claim similar to decoding method claim 1. 
	However, some limitations are different, which Schwarz teaches the different limitations, 
determining a level value of a transform coefficient of the second set of coefficients; (2.2, “absolute levels in a local template around the current transform coefficient level” when “coefficients for which no sig flag is coded”)
in response to the level value of the transform coefficient being greater than a threshold value, (2.2, “reaching the limit of regular-coded bins”) encoding a prefix value for the level value of the transform coefficient using Golomb-Rice coding; (2.2, “coefficients” are “completely coded in the bypass mode of the arithmetic coding engine using a Golomb-Rice code”) 
	Berry teaches additionally, 
in response to the level value being greater than the threshold value, (¶406, “prefix_length is greater than or equal to 3”) encoding a suffix value the level value of using exponential Golomb coding. (¶406,” the code is interpreted as an exponential Golomb code of order k”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which includes explains specific processes of encoding and decoding data of video. This helps providing 
	Refer to claim 1 to teach the rest of the limitation of claim 23.

Regarding claim 28, Schwarz with Kim with Sihn with Berry teach the limitation of claim 23, 
	Berry teaches additionally, 
performing context-adaptive binary arithmetic encoding (¶141 and fig. 19, “FIG. 19 schematically illustrates a CABAC encoder”) to encode the syntax elements of the transform coefficient group. (¶142 and fig. 19, “generates an assigned data code within the appropriate sub_range”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which includes explains specific processes of encoding and decoding data of video. This helps providing the use of CABAC can provide for a technique to use a lossless coding mode.  

Regarding claim 29, dependent on claim 23, it is the encoding claim of decoding claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 29.

Regarding claim 33, it is the device claim of method claim 23.
	Berry teaches additionally, 
A memory configured to store video data, (¶49, “audio/video signal 130 is supplied to a compression apparatus 140 which generates a compressed signal for storing by a store device 150”) and 
(¶478, “entropy decoder 410 can accordingly act as one or more decoders, a detector, and a processor”)
Refer to the rejection of claim 23 to teach the rest of the rejection of claim 33. 

Regarding claim 38, dependent on claim 33, it is the encoding device claim of decoding claim 28, dependent on claim 23. Refer to the rejection of claim 28 to teach the rejection of claim 38.

Regarding claim 39, dependent on claim 33, it is the encoding device claim of decoding claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 39.

Regarding claim 43, it is the computer readable storage medium claim of method claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 43. 

Regarding claim 44, it is the apparatus claim of method claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 44. 

Claim 2,13 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of Kim; Il-koo et al. (US 20140334539 A1)
Regarding claim 2, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 2,
	However, Kim teaches additionally, 
(¶98, “x-axis component prefix and the x-axis component suffix are added”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the binary addition of Kim which will add the prefix and the suffix values. This type of addition provides the use of a limited bit string information to determine locations of information in a bit string. 

Regarding claim 13, dependent on claim 12, it is the device claim of method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 13.

Claim 3,14,25,35 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of SUZUMURA; Tatsuhiro et al. (US 20080238733 A1)
Regarding claim 3, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	Berry teaches additionally, 
receiving a second prefix value for a level value of a second coefficient of the second set of coefficients; (¶481, “third portion can represent a prefix in the Golomb-Rice” for “a second portion of at least those data values”) 
(¶481, “decoding a remaining third portion of the data value” which “the third portion can represent a prefix in the Golomb-Rice” system) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which includes explains specific processes of encoding and decoding data of video. This helps providing the advantage of using precision and range information for data which can be applied to different bit depths.  
	But does not explicitly teach the additional limitation of claim 3,
	 However, Suzumura teaches,
in response to a length of the second prefix value being less than the threshold value, (¶56 and Fig. 11, “checks whether the prefix level_prefix is less than 8”) determining the level value of the second coefficient without receiving a suffix value for the level value of the second coefficient. (¶56 and (53 or 54), “outputs the output value from the multiplexer B 321 if the result is true” while “suffixLength is 0”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the updated suffix length of Suzumura which observes when the prefix information is less than a threshold. This kind of coding can reduce the operational frequency of the and lower power consumption of the system. 



Regarding claim 25, Schwarz with Kim with Sihn with Berry teach the limitation of claim 23, 
	Berry teaches additionally, 
determining a second level value for a second coefficient of the second set of coefficients; (¶477 and 481, “number of instances of data values for which a third portion has been encoded” such that the “the third portion can represent a prefix in the Golomb-Rice” system)
encoding a prefix value for the second coefficient using Golomb-Rice (¶481, “decoding a remaining third portion of the data value” which “the third portion can represent a prefix in the Golomb-Rice” system)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry which includes explains specific processes of encoding and decoding data of video. This helps providing the advantage of using precision and range information for data which can be applied to different bit depths.  
	But does not teach the additional limitation of claim 25,
	However, Suzumura teaches, 
in response to the second level value being less than the threshold value, (¶56 and Fig. 11, “checks whether the prefix level_prefix is less than 8”) encoding a prefix value for without encoding a suffix value for the second coefficient. (¶56 and (53 or 54), “outputs the output value from the multiplexer B 321 if the result is true” while “suffixLength is 0”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the updated suffix length of Suzumura which observes when the prefix information is less than a threshold. This kind of coding can reduce the operational frequency of the and lower power consumption of the system. 

Regarding claim 35, dependent on claim 33, it is the device claim of method claim 25, dependent on claim 23. Refer to the rejection of claim 25 to teach the rejection of claim 35.

Claim 5,16,27,37 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of KIM; Seung-Hwan et al. (US 20130301738 A1)(Kim738)
Regarding claim 5, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	Schwarz teaches additionally, 	
determining a value for a Rice parameter for the transform coefficient; (2.2, “ Rice parameter is derived based on the sum of absolute levels in a local template around the current transform coefficient level”)
	but does not explicitly teach the additional limitation of claim 5,
	However, Kim738 teaches additionally, 
(¶313 and Fig. 45B, “maximum Rice parameter value of N, the thresholds may be 4, 7, 13, 25, 49, 97, 193, 385, .  . . (3*2N +1)” as depicted in fig. 45B) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the transform coding of Kim738 which associates Rice parameter to a threshold. This association allows for a Rice parameter update allows for an improved coding performance compared to a CABAC lossless coding mode. 

Regarding claim 16, dependent on claim 12, it is the device claim of method claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 16.

Regarding claim 27, dependent on claim 23, it is the encoding claim of decoding claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 27.

Regarding claim 37, dependent on claim 33, it is the encoding device claim of decoding claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 37.

Claim 8,19,30,40 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of MISRA; Kiran Mukesh et al. (US 20170127058 A1)

	But does not explicitly teach the additional limitation of claim 8,
	However, Misra teaches additionally, 
Level value of the transform coefficient comprises a remaining level value. (¶439, “"coeff_abs_level_remaining"[n] is the remaining absolute value of a transform coefficient level that is coded with Golomb-Rice code”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the level information of Misra which includes the measure of absolute levels remaining information. This type of information can be conformed to the size of the bitstream.  

Regarding claim 19, dependent on claim 12, it is the device claim of method claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the rejection of claim 19.

Regarding claim 30, dependent on claim 23, it is the encoding claim of decoding claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the rejection of claim 30.

Regarding claim 40, dependent on claim 33, it is the encoding device claim of decoding claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the rejection of claim 40.

Claim 9,10,20,21,31,32,41,42 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of Liu; Yipeng (US 8259807 B2)
Regarding claim 9, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 9,
	However, Liu teaches additionally, 
threshold value is equal to 5. (11:36-56 and Fig. 13B, “thresholds” for blocks are “five”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the threshold of Liu which makes the threshold five. The particular threshold can be associated with a specific size of block. 

Regarding claim 10, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 10,
	However, Liu teaches additionally, 
threshold value is equal to 5. (11:36-56 and Fig. 13B, “thresholds” for blocks are “six”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the threshold of Liu which makes the threshold six. The particular threshold can be associated with a specific size of block. 

Regarding claim 20, dependent on claim 12, it is the device claim of method claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the rejection of claim 19.

Regarding claim 21, dependent on claim 12, it is the device claim of method claim 10, dependent on claim 1. Refer to the rejection of claim 10 to teach the rejection of claim 21.

Regarding claim 31, dependent on claim 23, it is the encoding claim of decoding claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the rejection of claim 31.

Regarding claim 32, dependent on claim 23, it is the encoding claim of decoding claim 10, dependent on claim 1. Refer to the rejection of claim 10 to teach the rejection of claim 32.

Regarding claim 41, dependent on claim 33, it is the encoding device claim of decoding claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the rejection of claim 41.

Regarding claim 42, dependent on claim 33, it is the encoding device claim of decoding claim 10, dependent on claim 1. Refer to the rejection of claim 10 to teach the rejection of claim 42.

Claim 11,22 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of YONEOKA; NOBORU (US 20160212427 A1)
Regarding claim 11, Schwarz with Kim with Sihn with Berry teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 11,
	However, Berry teaches additionally, 
(¶78 and fig. 6, “filter unit 560”) on the reconstructed block to determine a decoded block of video data; (¶78, “filtered output from the filter unit 560 in fact forms the output video signal 480”) and 
outputting a decoded picture of video data that includes the decoded block of video data. (¶48, “decompression apparatus 110 to provide a decompressed signal which can be displayed on a display 120”) 
	But does not explicitly teach the additional limitation of claim 11,
	However, Yoneoka teaches additionally, 
determining a decoded transform block based on the level values for the first set of coefficients and the level values for the second set of coefficients; (¶127, “orthogonal transform unit 12 orthogonally transforms the prediction error signal for each TU and thereby calculates a set of orthogonal transform coefficients”)
adding the decoded transform block to a prediction block to determine a reconstructed block; (¶128, “decoding unit 15 generates a reference block by adding, to the prediction block, the prediction error signals regenerated through inverse quantization and inverse orthogonal transform being performed on the quantized coefficients (Step S206)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the operational decoding process of Yoneoka which creates transforms units that are then added to a prediction block. This process minimizes the coding cost during the process of combining block units.

.

Claim 24, 34 rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (CE7: Transform Coefficient coding with reducing number of regular-coded bins (tests 7.1.3A, 7.1.3b)) in view of KIM; Chan-yul et al. (US 20170105026 A1) in view of Sihn; Kue-hwan (US 20070201554 A1) in view of BERRY; David et al. (US 20160050427) in view of GAMEI; James Alexander et al. (US 20160295214 A1)
Regarding claim 24, Schwarz with Kim with Sihn with Berry teach the limitation of claim 23, 
	But does not explicitly teach the additional limitation of claim 24,
	However, Gamei teaches additionally, 
Determine suffix value by subtracting the prefix value (¶144, “suffix bits are taken from the least significant bits of the coefficient value after the subtraction of base level” where the “remaining bits (11 in this example) are handled encoded as a prefix”) from the level value of the transform coefficient. (¶144, “base level”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the context coding of Schwarz with the divided syntax element of Kim with the comparison of Sihn with the encoding and decoding of Berry with the data coding of Gamei which a base level information consists of a suffix and prefix part that can be separated via subtraction. Using this coding scheme will result in a coding with no loss of information. 

Regarding claim 34, dependent on claim 33, it is the device claim of method claim 24, dependent on claim 23. Refer to the rejection of claim 24 to teach the rejection of claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483